SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 7, 2012 Greenway Medical Technologies, Inc. (Exact name of registrant as specified in its charter) Commission File Number: 001-35413 Delaware 58-2412516 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 121 Greenway Boulevard Carrollton, GA 30117 (Address of principal executive offices, including zip code) (770) 836-3100 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On November 7, 2012, Greenway Medical Technologies, Inc. (the “Company”) held its 2012 Annual Meeting of Stockholders (the “Annual Meeting”), at which the Company’s stockholders voted on (1) the election of Class I Directors, and (2) the ratification of the appointment of Grant Thornton LLP as the Company’s independent registered public accounting firm for the year ending June 30, 2013. The results were as follows: Proposal 1. Election of Directors The following nominees were elected as Class I Directors to serve a three year term on the Board of Directors of the Company: Nominee For Withheld Broker Non-Votes Thomas T. Richards Walter Turek Proposal 2. Ratification of Independent Registered Public Accountants The stockholders ratified the appointment of Grant Thornton LLP as the Company’s independent registered public accounting firm for the year ending June 30, 2013 with the following votes: For Against Abstain SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Greenway Medical Technologies, Inc. Date: November 9, 2012 By: /s/William G. Esslinger, Jr. William G. Esslinger, Jr. Vice President, General Counsel and Secretary
